J-S21016-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: S.L.M. IN RE: T.L.M.             :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
 APPEAL OF: T.L.M.                       :
                                         :
                                         :
                                         :
                                         :
                                         :   No. 3 WDA 2020

             Appeal from the Order Entered December 3, 2019
   In the Court of Common Pleas of Blair County Orphans' Court at No(s):
                               2018 AD 37,
                              2018 AD 37A


BEFORE: LAZARUS, J., DUBOW, J., and MUSMANNO, J.

MEMORANDUM BY DUBOW, J.:                         FILED OCTOBER 13, 2020

      T.L.M. (“Mother”) appeals from the Order entered in the Blair County

Court of Common Pleas involuntarily terminating her parental rights to her

daughters, S.L.M., born in October 2004, and T.L.M., born in April 2008

(collectively, “Children”). Because the record supports the decision of the

orphan’s court, we affirm the Order.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

      We glean the following and procedural history from the orphans’ court’s

Opinion, which is supported by the certified record.        Mother and R.M.

(“Father”) met in 2001 and subsequently married.       Mother struggled with

substance abuse issues.     The parties separated in November 2015 and

divorced in April 2019.     Following the parties’ separation, Mother was

incarcerated on several occasions. In 2017, Father’s fiancée, A.J., as well as

her two children, began living with Father and Children.   After approximately

September 2017, Mother had no contact with Children.
J-S21016-20



        On October 12, 2018, Father filed Petitions to Involuntarily Terminate

Mother’s Parental Rights to Children (“TPR Petitions”).    The orphans’ court

conducted hearings on the TPR Petitions on May 13, 2019, June 19, 2019, and

August 21, 2019.1 Father testified on his own behalf and presented the

testimony of Laurie Kephart, Children’s therapist; A.J.; and K.B., Mother’s

daughter. Moreover, Children testified in camera.2

        On December 3, 2019, the orphans’ court entered an Order involuntarily

terminating Mother’s parental rights to Children pursuant to 23 Pa.C.S. §

2511(a)(1) and (b). Thereafter, Mother filed a timely Notice of Appeal and

Concise Statement of Errors Complained of on Appeal pursuant to Pa.R.A.P.

1925(a)(2)(i) and (b).3
____________________________________________


1 The orphans’ court appointed Attorney Maryann Bistline to serve as legal
counsel for Children.

2   Mother failed to appear for the hearing on August 21, 2019.

3 Mother did not file separate Notices of Appeal regarding each of the children
as required by Pa.R.A.P. 341 (stating where “one or more orders resolves
issues arising on more than one docket or relating to more than one judgment,
separate notices of appeal must be filed”) and Commonwealth v. Walker,
185 A.3d 969, 971 (Pa. 2018) (holding “where a single order resolve issues
arising on more than one docket, separate notices of appeal must be filed for
each case.”).

However, we decline to quash this appeal because the only difference in the
docket numbers for each child is the addition of a handwritten “A” following
the docket number on the docket pertaining to S.L.M., and the orphans’ court
misinformed Mother that if “she intends to appeal this Order . . . said appeal
must be filed [within thirty days],” amounting to a breakdown in the court
system which excuses Mother’s lack of compliance with Rule 341 and Walker.
Orphans’ Court Order, 12/3/19, at 2. See Commonwealth v. Larkin, 235
A.3d 350 (Pa. Super. 2020) (declining to quash an appeal pursuant to Walker
where a defendant filed one Notice of Appeal listing two docket numbers



                                           -2-
J-S21016-20



ISSUES ON APPEAL

       Mother raises the following issues on appeal:

       1. Whether or not the [orphans’] [c]ourt erred when it determined
          that [] Father was not required to strictly comply with the
          provisions of the Adoption Act in that [] Father failed to
          demonstrate that a valid adoptive resource existed[?]

       2. Whether or not the [orphans’] [c]ourt erred when it determined
          that “cause” existed and therefore [] Father was not required
          to strictly comply with the provisions of the Adoption Act and
          otherwise excused the requirement of a valid adoptive
          resource[?]

       3. Whether or not [] Father presented sufficient evidence to
          demonstrate to the [orphans’] [c]ourt by clear and convincing
          evidence that [] Mother’s conduct demonstrated a settled
          purpose of relinquishing parental claim to the child or that she
          failed to perform parental duties for at least six months[?]

       4. Whether or not [] Mother’s parental rights should be
          terminat[ed] pursuant to 23 Pa.C.S.A. § 2511(a)(1) when []
          Father actively erected barriers and obstacles between []
          Mother and [C]hildren, which impeded her ability to
          communicate and associate with [C]hildren?
Mother’s Brief at 5-6 (suggested answers omitted).

LEGAL ANALYSIS

     In reviewing cases in which the orphans’ court involuntarily terminated

parental rights, appellate courts must accept the findings of fact and credibility

determinations of the orphans’ court if the record supports them.            In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013).             If the record supports the factual

____________________________________________


because the trial court had misinformed the defendant that he could file “a
written notice of appeal to the Superior Court,” which amounted to a
“breakdown in the court system” and excused the defendant’s lack of
compliance with Walker.)


                                           -3-
J-S21016-20



findings, appellate courts then determine if the orphans’ court made an error

of law or abused its discretion. Id. Where the competent record evidence

supports the court’s findings, we must affirm the orphans’ court even though

the record could support an opposite result. In re Adoption of Atencio, 650
A.2d 1064, 1066 (Pa. 1994).

    “The trial court is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73–74 (Pa. Super.

2004) (citations omitted). Appellate courts defer to the orphans’ court that

often   has   “first-hand   observations   of   the   parties   spanning   multiple

hearings.”    In re T.S.M., supra at 267 (citations and quotation marks

omitted).

    In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the court to conduct a bifurcated analysis. See 23

Pa.C.S. § 2511(a) and (b). Courts first focus on the conduct of the parent,

and, if the party seeking termination presents clear and convincing evidence

that the parent’s conduct meets one of the grounds for termination set forth

in Section 2511(a), then the court will analyze whether termination of parental

rights will meet the needs and welfare of the child, i.e., the best interests of

the child, as provided in Section 2511(b). Courts particularly focus on the

existence of the child’s bond with the parent, if any, and the potential effect

on the child of severing such bond. In re L.M., 923 A.2d 505, 511 (Pa. Super.

2007). A parent’s basic constitutional right to the custody and rearing of his

child is converted, upon the failure to fulfill his parental duties, to the child’s

right to have proper parenting and fulfillment of the child’s potential in a



                                       -4-
J-S21016-20



permanent, healthy, safe environment. In re B.N.M., 856 A.2d 847, 856 (Pa.

Super. 2004) (internal citations omitted).

      When a parent, instead of a child welfare agency, files a TPR Petition,

the filing parent   must establish not only the requirements set forth in 23

Pa.C.S. § 2511, but also aver in the TPR petition that an adoption is

contemplated and establish that the prospective adoptive parent is authorized

to adopt pursuant to the Adoption Act. 23 Pa.C.S. § 2512; In Re: Adoption

of M.R.D., 145 A.3d 1117, 1120 (Pa. 2016).

      Section 2903 of the Adoption Act explicitly authorizes only a stepparent

to be the adoptive resource when it is a biological parent who is filing a TPR

Petition against the other biological parent.   See 23 Pa.C.S. § 2903.     If,

however, the adoptive resource is someone other than a stepparent, the

Adoption Act requires the biological parent who is filing the TPR Petition to

relinquish his parental rights. 23 Pa.C.S. § 2711(a)(3); In Re: Adoption of

M.R.D., supra at 1120.

      Finally, Section 2901 permits the trial court to waive requirements set

forth in the Adoption Act for “cause shown[.]” 23 Pa.C.S. § 2901; In Re:

Adoption of M.R.D., supra at 1127.

  Orphans’ Court Properly Found that Father Showed Cause for his
           Noncompliance with Adoption Act Provisions
      Mother combines her first and second issues in her brief, contending

that Father failed to strictly comply with the Adoption Act in filing the TPR

Petitions.   Mother argues that the Adoption Act does not permit Father to

terminate her parental rights and have Children adopted by A.J. when Father

and A.J. are not married. Mother’s Brief at 13-16. Mother contends that,

without a viable stepparent adoption, it was improper to terminate her

                                     -5-
J-S21016-20



parental rights. Id. at 15-19. Mother further argues that Father failed to aver

that a valid adoption was anticipated, as A.J. is not a stepparent capable of

adopting Children and the trial court incorrectly found “cause.” Id. at 21-22.

We disagree. In M.R.D, supra, our Supreme Court held that it was proper

for   a trial court to   find “cause shown” to waive the requirements of the

Adoption Act in cases in which “the parent and the prospective adoptive parent

are committed partners—that is, they are involved in a horizontal relationship,

are equals as between each other, and are equals with respect to the child.”
Id. at 1128. Our Supreme Court has also concluded, “[t]here is no language

in the Adoption Act precluding two unmarried same-sex partners (or

unmarried heterosexual partners) from adopting a child who had no legal

parents.   It is therefore absurd to prohibit their adoptions merely because

their children were either the biological or adopted children of one of the

partners prior to the filing of the adoption petition.”    In re Adoption of

R.B.F., 803 A.2d 1195, 1202–03 (Pa. 2002).

       Here, the orphans’ court determined that “cause” existed for Father’s

failure to strictly comply with the provisions of the Adoption Act. Orphans’ Ct.

Op., 12/3/19, at 14.      The orphans’ court acknowledged that Father’s TPR

Petitions do not aver that an adoption is contemplated. Id. However, the

court credited the testimony of Father and A.J. that they live together as a

family unit, intend to be married, and that A.J. desires to adopt Children. Id.

at 14-15. Further, the court credited Children’s testimony that they have a

mother/daughter relationship with A.J. and desire to be adopted by A.J. Id.

at 15. The court considered both In re: Adoption of R.B.F., supra, and In

re: Adoption of M.R.D., supra, and opined that the cases “suggest that the



                                      -6-
J-S21016-20



[c]ourt is permitted to find that cause exists to allow an adoption to move

forward when the third party seeking to adopt the children in not a stepparent

but lives with the Petitioner in an intimate, committed, relationship and as

part of a family unit. . . and we find that cause exists in this matter[.] Id.

      We discern no error of law or abuse of discretion in the orphans’ court’s

analysis. Based on the credited testimony, the court did not commit an error

of law or abuse its discretion when it concluded that Father had shown cause

for his failure to strictly comply with the Adoption Act.

              Termination Pursuant to Section 2511(a)(1)

     We next conclude that the orphans’ court properly exercised its discretion

by    terminating    Mother’s     parental    rights   pursuant     to    Section

2511(a)(1).   Section 2511(a)(1) provides that the orphans’ court may

terminate parental rights if the Petitioner establishes that “the parent by

conduct continuing for a period of at least six months immediately preceding

the filing of the petition either has evidenced a settled purpose of relinquishing

parental claim to a child or has refused or failed to perform parental duties.”

23 Pa.C.S. § 2511(a)(1). Although the statute focuses on an analysis of the

six months immediately preceding the filing of the petition, “the court must

consider the whole history of a given case and not mechanically apply the six-

month statutory provision.”     In re K.Z.S., 946 A.2d 753, 758 (Pa. Super.

2008) (citation omitted). Rather, “[t]he court must examine the individual

circumstances of each case and consider all explanations offered by the parent

facing termination of his parental rights, to determine if the evidence, in light

of the totality of the circumstances, clearly warrants the involuntary

termination.” Id. (citations omitted).



                                      -7-
J-S21016-20



    With regard to “parental duties”:

     There is no simple or easy definition of parental duties. Parental
     duty is best understood in relation to the needs of a child. A child
     needs love, protection, guidance, and support. These needs,
     physical and emotional, cannot be met by a merely passive
     interest in the development of the child. Thus, this Court has held
     that the parental obligation is a positive duty which requires
     affirmative performance. This affirmative duty . . . requires
     continuing interest in the child and a genuine effort to maintain
     communication and association with the child. Because a child
     needs more than a benefactor, parental duty requires that a
     parent exert himself to take and maintain a place of importance
     in the child’s life.
In re B., N.M., 856 A.2d 847, 855 (Pa. Super. 2004) (citations and internal

paragraph breaks omitted).

    In her final two issues, Mother contends that Father failed to establish

grounds for termination because he erected barriers that precluded her from

contacting Children.   Mother’s Brief at 24, 28-30. Mother argues that she

visited Children in February 2017 and saw T.L.M. when Mother went to the

family home in September 2017. Id. at 26. Thereafter, Mother asserts that

she was prevented from seeing Children because Father obtained a protection

from abuse order that Mother contends was improper and “devious.” Id. at

27, 29-31.    After the order expired, Mother asserts that she attempted to

communicate with Children through her oldest daughter, K.B., but Father and

A.J. prevented the messages from reaching Children. Id. at 27-28.

     In addressing Section 2511(a)(1), the orphans’ court credited testimony

that Mother’s last contact with Children occurred in 2017 and consisted of a

birthday card sent to T.L.M. approximately two years prior to the termination

hearing and some incidental contact with T.L.M. around that time. Orphans’

Ct. Op.at 16. Further, the court noted that Mother was “in and out of jail


                                    -8-
J-S21016-20



several times during the past several years but failed to maintain a parental

relationship with Children.” Id. The court credited the testimony of K.B. that

Mother occasionally told her to relay messages to Children, but never asked

her to help facilitate any visits or contact with Children. Id. Moreover, the

court observed that no evidence was presented to establish that anyone

erected barriers or obstacles between Mother and Children.         Rule 1925(a)

Opinion, 1/8/20, at 4.       Due to the failure of Mother to maintain any contact

with Children for a period of two years, and her failure to engage in any

activities to maintain the parent/child relationship, the court involuntarily

terminated Mother’s parental rights pursuant to Section 2511(a)(1). Orphans’

Ct. Op. at 16.

     Our review of the record supports the orphans’ court’s findings. We

decline to reweigh the evidence or usurp the lower court’s credibility

determinations. See In re T.S.M., 71 A.3d at 267. Accordingly, we find no

abuse of discretion and affirm the orphans’ court’s Order.4

     In sum, the orphans’ court did not commit an error of law or abuse its

discretion when it concluded that Father had shown cause for his failure to


____________________________________________


4 Mother waived any argument regarding Section 2511(b) because she did not
include such an argument in the Statement of Questions Involved or the
Argument sections of her Brief. See In re M.Z.T.M.W., 163 A.3d 462 (Pa.
Super. 2017) (finding the appellant waived her challenge to Section 2511(b)
by failing to include it in her concise statement and statement of questions
involved section of her brief). Had Mother not waived this issue, we would
conclude that it lacked merit. The orphans’ court determined that Children no
longer have a bond with Mother and that they desire to be adopted by A.J.
Orphans’ Ct. Op. at 17. These findings are supported by the record, and the
court did not abuse its discretion by concluding that terminating Mother’s
parental rights met Children’s needs and welfare. Id.


                                           -9-
J-S21016-20



strictly comply with the Adoption Act and terminated Mother’s parental rights

to Children pursuant to Sections 2511(a) and (b).

    Order affirmed.
Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/13/2020




                                   - 10 -